UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23325 Guaranty Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1792717 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1341 West Battlefield Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(417) 520-4333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of November 1, 2011 Common Stock, Par Value $0.10 per share 2,683,351 Shares GUARANTY FEDERAL BANCSHARES, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Financial Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements ofStockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3.Defaults Upon Senior Securities 33 Item 4.(Removed and Reserved) 33 Item 5.Other Information 33 Item 6.Exhibits 33 Signatures 2 Table of Contents PART IFINANCIAL INFORMATION Item 1. Financial Statements GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION SEPTEMBER 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 ASSETS 9/30/11 12/31/10 Cash $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Interest-bearing deposits Available-for-sale securities Held-to-maturity securities Stock in Federal Home Loan Bank, at cost Mortgage loans held for sale Loans receivable, net of allowance for loan losses of September 30, 2011 - $13,557,076 - December 31, 2010 - $13,082,703 Accrued interest receivable: Loans Investments and interest-bearing deposits Prepaid expenses and other assets Prepaid FDIC deposit insurance premiums Foreclosed assets held for sale Premises and equipment Bank owned life insurance Deferred income taxes $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Accrued interest payable COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Capital Stock: Series A preferred stock, $0.01 par value; authorized 2,000,000 shares; issued and outstanding September 30, 2011 and December 31, 2010 - 17,000 shares Common stock, $0.10 par value; authorized 10,000,000 shares; issued September 30, 2011 and December 31, 2010 - 6,779,800 shares; Common stock warrants; September 30, 2011 and December 31, 2010 - 459,459 shares Additional paid-in capital Unearned ESOP shares ) ) Retained earnings, substantially restricted Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities, net of income taxes Treasury stock, at cost; September 30, 2011 and December 31, 2010 -4,072,156 and 4,080,220 shares, respectively ) ) $ $ See Notes to Condensed Consolidated Financial Statements 3 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREEMONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Three months ended Nine months ended 9/30/2011 9/30/2010 9/30/2011 9/30/2010 Interest Income Loans $ Investment securities Other Interest Expense Deposits Federal Home Loan Bank advances Subordinated debentures Other Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service charges Other fees Gain on sale of investment securities Gain on sale of loans Loss on foreclosed assets ) Other income Noninterest Expense Salaries and employee benefits Occupancy FDIC deposit insurance premiums Data processing Advertising Other expense Income Before Income Taxes Provision for Income Taxes Net Income Preferred Stock Dividends and Discount Accretion Net Income Available to Common Shareholders $ Basic Income Per Common Share $ Diluted Income Per Common Share $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) Preferred Stock Common Stock Common Stock Warrants Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2011 $ ) $ ) $ $ $ Comprehensive income Net income - Change in unrealized appreciation on available-for-sale securities, net of income taxes - Total comprehensive income Preferred stock discount accretion - ) - - Preferred stock dividends (5%) - ) - ) Stock award plans - Treasury stock re-issued - - - ) - - - Treasury stock purchased - ) - - ) Release of ESOP shares - - - ) - - - Balance, September 30, 2011 $ ) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Preferred Stock Common Stock Common Stock Warrants Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January 1, 2010 $ ) $ ) $ $ $ Comprehensive income Net income - Change in unrealized appreciation on available-for-sale securities and effect of interest rate swaps, net of income taxes - Total comprehensive income Preferred stock discount accretion - ) - - Preferred stock dividends (5%) - ) - ) Stock award plans - Treasury stock purchased - ) - - ) Release of ESOP shares - - - ) - - - Balance, September 30, 2010 $ ) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements 6 Table of Contents GUARANTY FEDERALBANCSHARES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 9/30/2011 9/30/2010 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash: Deferred income taxes ) Depreciation Provision for loan losses Gain on loans and investment securities ) ) Loss (gain) on sale of foreclosed assets ) Accretion of gain on termination of interest rate swaps - ) Amortization of deferred income, premiums and discounts Stock award plan expense Treasury stock re-issued - Origination of loans held for sale ) ) Proceeds from sale of loans held for sale Release of ESOP shares Increase in cash surrender value of bank owned life insurance ) ) Changes in: Accrued interest receivable Prepaid expenses and other assets Accounts payable and accrued expenses ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net change in loans Principal payments on held-to-maturity securities Principal payments on available-for-sale securities Proceeds from maturities of available-for-sale securities Purchase of premises and equipment ) ) Purchase of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Purchase of interest-bearing deposits - ) Proceeds from maturities of interest-bearing deposits Redemption of Federal Home Loan Bank stock Purchase of tax credit investments ) - Capitalized costs on foreclosed assets held for sale ) ) Insurance proceeds on foreclosed assets held for sale - Proceeds from sale of foreclosed assets held for sale Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net increase in demand deposits, NOW and savings accounts Net decrease in certificates of deposit ) ) Repayments of FHLB advances ) ) Advances from borrowers for taxes and insurance Cash dividends paid on preferred stock ) ) Treasury stock purchased ) ) Net cash used in financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Condensed Consolidated Financial Statements 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in Guaranty Federal Bancshares, Inc.’s (the “Company”) Form 10-K annual report for the Company’s fiscal year ended December 31, 2010 filed with the Securities and Exchange Commission (the “SEC”).The results of operations for the periods are not necessarily indicative of the results to be expected for the full year.The condensed consolidated statement of financial condition of the Company as of December 31, 2010, has been derived from the audited consolidated balance sheet of the Company as of that date.Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Certain reclassifications have been made to the 2010 condensed consolidated financial statements to conform to the 2011 financial statement presentation.These reclassifications had no effect on net income. Note 2:Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Guaranty Bank (the “Bank”).All significant intercompany transactions and balances have been eliminated in consolidation. Note 3:Securities The amortized cost and approximate fair values of securities classified as available-for-sale are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of September 30, 2011 Equity Securities $ $
